Appellant was convicted of receiving stolen property and awarded two years in the penitentiary.
The record is before us without a statement of facts or bills of exception, except to the charge of the court. These exceptions, in the *Page 195 
absence of the statement of facts, can not be intelligently reviewed. So far as the indictment is concerned and what was legitimately provable under it, the court's charge may have been without error, and in fact it may have pertinently and correctly applied the law to the case.
The judgment will be affirmed.
Affirmed.